Dismissed and Opinion Filed February 20, 2018




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-17-01493-CV

                                LEONDRA JONES, Appellant
                                          V.
                                DYKE-O’NEAL, INC., Appellee

                       On Appeal from the 417th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 417-05427-2016

                              MEMORANDUM OPINION
                        Before Justices Lang-Miers, Myers, and Boatright
                                    Opinion by Justice Myers
       The filing fee, docketing statement, and clerk’s record in this case are past due. By postcard

dated December 29, 2017, we notified appellant the $205 filing fee was due. We directed appellant

to remit the filing fee within ten days and expressly cautioned her that failure to do so would result

in dismissal of the appeal. Also by postcard dated December 29, 2017, we notified appellant the

docketing statement had not been filed in this case. We directed appellant to file the docketing

statement within ten days. We cautioned appellant that failure to do so might result in dismissal

of this appeal. By letter dated January 30, 2018, we informed appellant the clerk’s record had not

been filed because she had not paid for the clerk’s record. We directed appellant to provide

verification of payment or arrangements to pay for the clerk’s record or to provide written

documentation that she had been found entitled to proceed without payment of costs. We
cautioned appellant that failure to do so might result in the dismissal of this appeal. To date,

appellant has not paid the filing fee, filed the docketing statement, provided the required

documentation, or otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                 /Lana Myers/
                                                 LANA MYERS
                                                 JUSTICE



171493F.P05




                                              –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 LEONDRA JONES, Appellant                          On Appeal from the 417th Judicial District
                                                   Court, Collin County, Texas
 No. 05-17-01493-CV        V.                      Trial Court Cause No. 417-05427-2016.
                                                   Opinion delivered by Justice Myers.
 DYKE-O’NEAL, INC., Appellee                       Justices Lang-Miers and Boatright
                                                   participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee DYKE-O’NEAL, INC. recover its costs of this appeal
from appellant LEONDRA JONES.


Judgment entered February 20, 2018.




                                             –3–